—In a child custody-proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Kings County (Hepner, J.), dated January 21, 1998, which denied the petition.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.